Citation Nr: 1715131	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral ear disorder (claimed as itchy ears).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1998 to September 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana.

The Veteran had a hearing before a Decision Review Officer (DRO) in January 2010. A transcript of that proceeding has been associated with the record.

The issue of service-connection for a bilateral ear disorder was previously remanded by the Board in June 2012 to afford the Veteran an examination; in August 2014 and January 2016 for addendum opinions; and in July 2016 to afford the Veteran an additional examination. 

Unfortunately, additional development is warranted, and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for service connection for his bilateral ear disorder.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Specifically, in reviewing the evidence of record, the Board notes that the Veteran's current diagnosis for a condition manifested by itching ears is unclear.  As explained below, the Veteran's condition has been characterized as benign paroxysmal position vertigo (BPPV), allergic rhinitic, or otitis media.  Moreover, it does not appear that the examiners accounted for the Veteran's statements of itching ears in service.

A January 2010 VA examination reflects a diagnosis of rhinitis and otitis media with effusion.  Following reports of dizziness and unsteadiness in January 2010, the Veteran was referred to physical therapy.  He was found to have a positive result for the Dix-Hallpike maneuver for BPPV with his head hanging to the right.  Subsequent to his positive diagnosis for vertigo, the Veteran was referred for vestibular testing and found to be bilaterally "vertigo free" following Dix-Hallpike maneuver and lateral canal BPPV testing.

A March 2010 VA examination reflects a diagnosis of allergic rhinitis.  The Veteran reported otic itching and congestion, which he claimed to have suffered year-round for seven years. 

Pursuant to the June 2012 remand directives, the Veteran was scheduled for an examination to determine the nature and etiology of any diagnosed bilateral ear disorder, as well as to determine if the bilateral ear disorder was related to the Veteran's period of military service.  The August 2012 VA examination report reflects a 2010 diagnosis of BPPV and a 2002 diagnosis of itchy ears.  The report states that the Veteran reported dry itching ears during his military service after returning from Cuba.  The examiner notes that the Veteran had an episode of vertigo associated with an ear infection and "no longer has symptoms."  

The examiner opined that the ear exam was unremarkable regarding the ear canal.  There was no evidence of flaking skin, drainage, or earwax disturbance and the Veteran was not observed itching his ears during the exam.  As itchy ears is a benign, though annoying, symptom which was not mentioned in the Veteran's service treatment records, the examiner opined that it was less likely that his itchy ears were caused or aggravated by the Veteran's military service. 

Subsequently, the Board found that the August 2012 examination did not address the Veteran's previous diagnosis of otitis media, or the Veteran's testimony regarding his continuity of symptoms since service, and remanded the matter for an addendum opinion in August 2014. 

In January 2016, the Board found that the clinician's November 2014 addendum opinion that "a nexus does not exist between the Veteran's itchy ears and otitis media and vertigo," and conclusion that the Veteran's vertigo and otitis media were proximately caused by military service to be conclusory in nature and inadequate for rating purposes.  The Board also determined that the November 2014 addendum opinion failed to address the Veteran's March 2010 treatment for allergic rhinitis, or if the Veteran's itchy ears could be a manifestation of allergic rhinitis and, if so, whether the Veteran's allergic rhinitis may be related to service.  The matter was remanded for an addendum opinion.  In the February 2016 addendum opinion, the examiner inaccurately noted that the Veteran was treated for vertigo and otitis media during his term of service.  Based on this premise, the examiner opined that it was at least as likely as not that the Veteran's itchy ears were caused by or related to service. 

The examiner went on to state that the Veteran's itchy ears represented an irritation to the skin of the external auditory canal.  The examiner advised that allergic rhinitis is characterized by an inflammation of the nasal mucosa and is associated with clear nasal drainage.  As there is no involvement to the external auditory canal, the examiner opined that it was less likely as not that the Veteran's itchy ears are a manifestation of allergic rhinitis.

In its July 2016 remand, the Board found that the February 2016 examiner's opinion to be based on an inaccurate factual premise.  The Board also found it unclear from the evidence of record whether the Veteran has a current bilateral ear disorder.  The matter was remanded to ascertain if the Veteran has a current bilateral ear disorder, to include vertigo, otitis media, or a disorder manifested by itchiness.  The examiner was also requested to opine if any diagnosed bilateral ear disorder was causally or etiologically related to service, to include a minor scratch that the Veteran suffered to his right ear in May 2000.

An August 2016 VA examination report reflects a 2010 diagnosis of BPPV.   The report also notes that the Veteran was diagnosed with allergic rhinitis in March 2010, which the examiner opined "is the likely cause of his otic itching," as otic itching is a symptom of allergic rhinitis.  The examiner noted that the entrance and separation exams were silent for complaints of ear problems, specifically itchy ears. The examiner also noted that there are no medical studies to support a causal relationship between a minor scratch of the skin to the development of bilateral itchy ears or specifically allergic rhinitis.  Therefore, the examiner opined that it is less likely than not that the Veteran has a bilateral ear condition that was incurred during it was caused by military service.
	
Thus, it is unclear whether the Veteran's  Board finds it is unclear from the evidence of record whether the current bilateral ear disorder is BPPV, allergic rhinitis, otitis media, or a combination of conditions.  The file also does not include an examination that takes into account the Veteran's competent and credible accounts of itching ears during service.  Remand is thus required.

Upon remand, a new SSOC will be appropriately issued.  The Veteran and his current representative will have the opportunity to present a response to the new SSOC at that time.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the examiner who rendered the August 2016 opinion (or a suitable substitute if this clinician is unavailable) for an addendum opinion. The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again. 

Following review of the claims file, the examiner should offer the following opinions: 

a.  What is the appropriate diagnosis for the claimed bilateral ear disorder manifested by itching ears? 

b.  Is it as likely as not (i.e., to at least a 50 percent degree of probability) that the claimed bilateral ear disorder had its onset during service, or was otherwise causally or etiologically related to service, to include as related to inservice episodes of itching ears? 

The examiner is advised that the Veteran is competent to report symptoms of itching ears, and that the Board finds the Veteran's reports of itching ears both during service in 2002 and after service to be credible; therefore, the examiner must presume as fact that the Veteran experienced itching ears in service when formulating the requested opinion.  

The term "as likely as not" does not mean within the realm of medical possibility. Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as to find against it.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).
3.  The RO should then review the record and readjudicate the claim of service connection for a bilateral ear disorder.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




